DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
No claims withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/11/2018.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35, 47-51, 53, 69 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by CN 103314938 to Geng et al.
Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  
In regard to claim 35, Geng et al. disclose a method of trapping ticks comprising: placing a tick trap at a location to trap ticks, the tick trap comprising:  a support (1); a glue (2) on the support, the glue is constructed to trap ticks touching the glue by sticking to the ticks; and a tick attractant (3) comprising a plant based scent formed from basil (clover basil oil); and, the plant based scent attracting ticks to the glue so that ticks contact the glue and become trapped by the glue (the clover basil oil is capable of attracting ticks; the actions of the ticks cannot be positively recited as a step of the method of the desired invention since the actions of the ticks and of mother nature cannot be positively recited as a step of the desired invention and thus so long as the structure and steps are disclosed by the prior art reference then the reference meets the claim).
In regard to claim 69, Geng et al. disclose the plant based scent being formed from a part of at least one plant (clover basil) that grows in an area where the trap has been placed for trapping ticks and being formed from a part of a basil plant (clover basil) or formed from basil (oil of the clover basil plant) or comprises an extract from a part of a basil plant (oil of the clover basil plant).
In regard to claims 47-48, Geng et al. disclose the location is in a dwelling or a place where cloths are stored (greenhouse of Geng et al.).
In regard to claims 49 and 53, Geng et al. disclose placing a plurality of tick traps around an area (traps placed in a greenhouse) to provide a tick reduced protection area.  
In regard to claims 50, 58, and 68, Geng et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (no environmental pollution, no harm to humans and plants, no chemical reaction with attractants).  
In regard to claim 51, Geng et al. disclose wherein the support is formed from a biodegradable material (degradable paper).
	In regard to claim 75, Geng et al. disclose applying the plant based scent (3) to the glue (2) or support (1) so as that the attractant is on the glue or incorporated into the glue.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36, 37, 48, 54, 55, 58-65, 68, 70, 71, 73, 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103314938 to Geng et al. in view of Gehret 5,572,825 or Lingren et al. 6,516,558.
In regard to claims 36, 41, 54, 64, Geng et al. do not disclose the method further comprising further comprising folding the support to provide a housing having inside surfaces defining a protective enclosure and at least one side opening, the glue being on at least one inside surface, and the housing being placed at a location surface so that ticks walk from the location surface through the at least one side opening directly into the protective enclosure and contact the glue.  Gehret discloses folding the support (from the flat blank 46 in Fig. 7) to provide a housing (1) having inside surfaces defining a protective enclosure (see Figs. 3-4) and at least one side opening (8, 18), the glue (7) being on at least one inside surface (16 on 3), and the housing placed at a location surface so that ticks walk from the location surface through a side opening (8, 18) directly into the protective enclosure and contact the glue (7), the support (16) having the glue (7) constructed to be removably inserted within the protective enclosure (although 16 is glued to 3 it can be removed therefrom).  Lingren et al. disclose folding the support to provide a housing (10) having inside surfaces defining a protective enclosure (see Fig. 1, 2, or 4) and at least one side opening (60), the glue (19) being on at least one inside surface (inner surfaces of 12, 14, 16), and the housing placed at a location surface (50) so that ticks walk from the location surface through the side opening (60) directly into the protective enclosure and contact the glue (19).  It would have been obvious to one of ordinary skill in the art to modify the method of Geng et al. such that it comprises folding the support to provide a housing with at least one side opening in view of Gehret or Lingren et al. in order to provide a protected enclosure that prevents the elements or dirt from degrading the adhesive surface of the trap while still allowing the insects to enter the trap.
In regard to claims 37, 42, Gehret discloses the glue (7) present at least on a bottom inside surface (16) at a bottom of the housing (3).  Also in regard to claims 37, 42, Lingren et al. disclose the glue (19) present at least one a bottom inside surface (inner surface of 12) at a bottom of the housing (12).
In regard to claims 39, 59, 60, Geng et al. discloses the support (1 of degradable paper) formed from a biodegradable material (recycled paperboard and preferably unbleached sulfate).  Also in regard to claim 39, Lingren et al. disclose the support being formed from a biodegradable material (milk carton container stock) and comprises placing the trap in an environment (where apple crops are grown) wherein the trap will be exposed to moisture (see col. 11, lines 16-20) and the trap decomposing when exposed to moisture (cellulose based material of milk carton container stock will degrade in environment).
In regard to claim 40, Geng et al. discloses the trap being colored to blend into the environment (1 is colored yellow or blue or other degradable material).
In regard to claim 48, Gehret discloses the location is in a dwelling (corner location shown in Fig. 5) and is in a place where cloths are stored (see col. 1, lines 34-44).
In regard to claims 55, 65, 76-77, Geng et al. disclose applying the plant based scent (3) to the glue (2) or support (1).  Gehret discloses applying the plant based scent (wooden chip 9 on 6 of 1) and Lingren et al. disclose an attractant for Codling Moths (see col. 1, line 35 & col. 5, lines 11-12 & col. 7, lines 12-18 & col. 14, lines 13-22) which is incorporated into the glue or is in contact with the glue (adhesive agent 19 with insect attractant such as bait).
In regard to claims 56, 57, 66, 67, 70, 71, Geng et al. disclose the plant based scent being formed from a part of at least one plant (clover basil) that grows in an area where the trap has been placed for trapping ticks and being formed from a part of a basil plant (clover basil) or formed from basil (oil of the clover basil plant) or comprises an extract from a part of a basil plant (oil of the clover basil plant).
In regard to claims 58, 68, Geng et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (no environmental pollution, no harm to humans and plants, no chemical reaction with attractants).  Gehret discloses the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (only adhesive is used to trap insects) and Lingren et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or mammals (there is only internal coating of glue 19).
In regard to claims 61, 63, Geng et al. disclose placing a plurality of tick traps around an area (traps placed in a greenhouse) to provide a tick reduced protection area and wherein the support is formed from a biodegradable material (degradable paper).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103314938 to Geng et al. in view of Gehret 5,572,825 or Lingren et al. 6,516,558 as applied to claim 36 above, and further in view of Oehlschlager 2013/0111802.
In regard to claim 38, Geng et al. and Gehret or Lingren et al. do not disclose removing the tick attractant from a separate package.  Oehlschalger discloses a support (100); a glue (adhesive applied to 110, 120, 160, 170); and an attractant (attractant source 180) which in some embodiments may be shipped and stored in a sealed package made of an impermeable membrane (see paragraph 0062).  It would have been obvious to one of ordinary skill in the art to modify the method of Geng et al. and Gehret or Lingren et al. such that it comprises removing the tick attractant from a separate package to be opened by the user in view of Oehlschlager in order to maintain the condition of the attractant and conserve it until the time when the trap is to be deployed.
Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 103314938 to Geng et al. in view of Bette 7,434,351.
Geng et al. do not disclose the support being formed from a biodegradable material.  Bette discloses a trap formed from a biodegradable material (paperboard; see col. 3, line 43-44) comprising cellulose (paperboard) and containing a water resistant coating (poly coating) so that the trap can be utilized in the environment for at least a week before degrading (poly coating allows trap to be designed to operate effectively for one entire mosquito breeding season; see col. 3, lines 40-43).  It would have been obvious to one of ordinary skill in the art to modify the support of Geng et al. such that it is formed from a biodegradable material in view of Bette in order to provide a support which can operate for a sufficient time in order for the trap to be effective yet will break down so as not become a nuisance to the environment after its useful life.
Claim(s) 35-37, 39-42, 44, 47-51, 53-55, 58-65, 68-74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of CN 103314938 to Geng et al. or KR 20030026067 to Heo et al.
In regard to claims 35, 54, 64, and 69-74, Gehret discloses a method of trapping ticks comprising placing a tick trap (1) at a location to trap ticks (1 capable of trapping ticks; see Fig. 5), the tick trap comprising a support (1 with base 3, end wall 5, top 6, open end 8, side walls 13-14); a glue (adhesive 7) on the support, the glue being constructed to trap ticks touching the glue by sticking to the ticks (adhesive is nondrying adhesive typically used in glue traps for trapping insects and that it is envisaged that different degrees of ‘tack’ would be used depending on the strength required and the kind of vermin being caught; see col. 4, lines 8-29); and a tick attractant comprising a plant based scent (apple; see col. 2, lines 54-57 and also wooden chip 9 [Eastern White Pine] is used in the trap wherein the wood is plant based) that attracts ticks to the glue, wherein the plant based scent is formed from a part of a plant, but does not disclose a tick attractant comprising a plant based scent formed from basil or comprises an essential oil of basil.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  Heo et al. disclose a composition for attracting house dust mites comprising a fragrance to attract mites to a certain place, wherein basil is recognized to at least attract mites (see results in Table 2 under “Basil” in the first column).  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Gehret such that it is formed from basil or comprises an essential oil of basil in view of Geng et al. or Heo et al. in order to lure insect pests such as tea garden/plant insects and insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests or to lure pests such as mites which are attracted to the scent of basil to thereby eliminate the mites.
In regard to claims 36, 41, and 54, Gehret discloses folding the support (from the flat blank 46 in Fig. 7) to provide a housing (1) having inside surfaces defining a protective enclosure (see Figs. 3-4) and at least one side opening (8, 18), the glue (7) being on at least one inside surface (16 on 3), and the housing placed at a location surface so that ticks walk from the location surface through a side opening (8, 18) directly into the protective enclosure and contact the glue (7), the support (16) having the glue (7) constructed to be removably inserted within the protective enclosure (although 16 is glued to 3 it can be removed therefrom).
In regard to claims 37 and 42, Gehret discloses the glue (7) present at least on a bottom inside surface (16) at a bottom of the housing (3).
In regard to claims 39, 51, 59, and 60, Gehret discloses the support (1) formed from a biodegradable material (recycled paperboard and preferably unbleached sulfate).
In regard to claims 40 and 61, Gehret discloses the trap being colored to blend into the environment (unbleached paper is brown in color and the side forming inner surfaces of trap can be darkened; see col. 5, lines 51-60).
In regard to claims 47-48, Gehret discloses the location is in a dwelling (corner location shown in Fig. 5) and is in a place where cloths are stored (see col. 1, lines 34-44).
In regard to claims 49 and 63, Gehret discloses placing a plurality of tick traps (1,2) around an area so as to provide a tick reduced protection area.
In regard to claims 50, 58, and 68, Gehret discloses the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (only adhesive is used to trap insects).
In regard to claims 55 and 65, Gehret discloses applying the plant based scent (wooden chip 9 on 6 of 1).
Also in regard to claim 64, Gehret discloses providing a housing (1) having at least one side opening (8, 18) and inside surfaces defining a protective enclosure (see Figs. 3-4); providing a support (16) constructed to be removably inserted into the housing (although 16 is glued to 3, it can be forcibly removed from 3), a glue (7) on the support (16), a tick attractant (9) on the housing (1); placing the housing (1) on a location surface (see Fig. 5).
Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of CN 103314938 to Geng et al. or KR 20030026067 to Heo et al. as applied to claim 36 above, and further in view of Oehlschlager 2013/0111802.
In regard to claim 38, Gehret and Geng et al. or Heo et al. disclose applying a plant based scent formed from part of a plant (apple or wooden chip 9 of Gehret; basil of Geng et al. or Heo et al.) to the housing (1 of Gehret), but does not disclose removing the tick attractant from a separate package.  Oehlschalger discloses a support (100); a glue (adhesive applied to 110, 120, 160, 170); and an attractant (attractant source 180) which in some embodiments may be shipped and stored in a sealed package made of an impermeable membrane (see paragraph 0062).  It would have been obvious to one of ordinary skill in the art to modify the method of Gehret and Geng et al. or Heo et al. such that it comprises removing the tick attractant from a separate package to be opened by the user in view of Oehlschlager in order to maintain the condition of the attractant and conserve it until the time when the trap is to be deployed.
Claim(s) 39-40, 51-53, 59-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of CN 103314938 to Geng et al. or KR 20030026067 to Heo et al. as applied to claim 36 above, and further in view of Bette 7,434,351.
Alternatively Gehret does not disclose the support being formed from a biodegradable material.  Bette discloses a trap formed from a biodegradable material (paperboard; see col. 3, line 43-44) comprising cellulose (paperboard) and containing a water resistant coating (poly coating) so that the trap can be utilized in the environment for at least a week before degrading (poly coating allows trap to be designed to operate effectively for one entire mosquito breeding season; see col. 3, lines 40-43).  It would have been obvious to one of ordinary skill in the art to modify the support of Gehret such that it is formed from a biodegradable material in view of Bette in order to provide a support which can operate for a sufficient time in order for the trap to be effective yet will break down so as not become a nuisance to the environment after its useful life.
Claim(s) 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of CN 103314938 to Geng et al. or KR 20030026067 to Heo et al. as applied to claim 36 above, and further in view of McQueen 4,815,231 or Lee 6,442,889.
Alternatively in regard to claim 41, Gehret do not disclose the glue being in the form of a replaceable glue trap that can be inserted into a bottom of the housing and removed from the housing.  McQueen and Lee disclose a support comprising a housing (12 OR see Fig. 2) having at least one opening (54 OR openings defined between 238, 242, 244, 246, 248); a glue (14, 16 OR 410) on the support, wherein the glue is in the form of a replaceable glue trap (14, 16 OR 410) that can be inserted into a bottom of the housing and removed from the housing (see Fig. 1 and col. 4, lines 11 -32 OR see Fig. 4 and col. 2, lines 10-14).  It would have been obvious to one of ordinary skill in the art to modify the glue of Gehret such that it is in the form of a replaceable glue trap that can be inserted into a bottom of the housing and removed from the housing in view of McQueen or Lee in order to provide the user with the ability to replace the glue as desired or when the glue is full of insects without having to replace the entire trap.
Claim(s) 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of CN 103314938 to Geng et al. or KR 20030026067 to Heo et al. as applied to claim 35 above, and further in view of Geary 2,911,756 or Gang 5,454,186.
In regard to claim 75, Gehret and Geng et al. or Heo et al. do not disclose the tick attractant being incorporated into the glue or being on the glue.  Geary and Gang disclose a trap comprising a support (flexible sheet backing 1 OR 5); a glue (normally tacky and pressure sensitive adhesive 6; see col. 2, line 40 to col. 3, line 26 OR 2) on the support; and an attractant comprising a plant based scent (the adhesive composition should contain an attractant or bait for the insect to alight upon the device, and which functions by appearance, odor, taste, wherein the insect attracting composition includes molasses [derived from sugar of sugar cane], corn grits [derived from corn], honey [derived from flower nectar], sugar [sugar cane] OR sugar or a vegetable oil, corn oil, sunflower oil, olive oil etc.; see col. 3, lines 44-46) that attracts insects to the glue, wherein the plant based scent being formed from a part of a plant (molasses [derived from sugar of sugar cane], corn grits [derived from corn], honey [derived from flower nectar], sugar [sugar cane] OR sugar derived from sugar cane and oils derived from respective plants), and the attractant is incorporated into the glue or is in contact with the glue (adhesive composition should contain an attractant or bait for the insect to induce the insect to alight upon the insecticidal composition; see col. 3, lines 4-8 OR adhesive 2 contains the bait for insects and in this manner the insects will be drawn to enter the trap and will be ‘trapped’ in the trap by the adhesive once they have entered the trap). It would have been obvious to one of ordinary skill in the art to modify the plant based scent of Gehret such that it is incorporated into the glue or is in contact with the glue in view of Geary or Gang in order to positively draw the targeted insects into contact with the adhesive which will serve to hold and trap the insects and thus kill them.  
Claim(s) 54, 55, 58-63, 70, 73, 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of CN 103314938 to Geng et al. or KR 20030026067 to Heo et al. and Geary 2,911,756 or Gang 5,454,186.
In regard to claims 54-55, 70, 73, and 76, Gehret discloses folding a support (blank 46 in Fig. 7) to provide a housing (1) having at least one side opening (8, 18) and inside surfaces defining a protective enclosure (see Figs. 3-4), a glue (7) being on at least one inside surface (16), a tick attractant comprising a plant based scent formed from part of a plant (apple; see col. 2, lines 54-57 and also wooden chip 9 is used in the trap wherein the wood is plant based); placing the housing (1) on a location to trap ticks (see Fig. 5), but alternatively does not disclose the tick attractant being incorporated into the glue or being on the glue. Geary and Gang disclose a trap comprising a support (flexible sheet backing 1 OR 5); a glue (normally tacky and pressure sensitive adhesive 6; see col. 2, line 40 to col. 3, line 26 OR 2) on the support; and an attractant comprising a plant based scent (the adhesive composition should contain an attractant or bait for the insect to alight upon the device, and which functions by appearance, odor, taste, wherein the insect attracting composition includes molasses [derived from sugar of sugar cane], corn grits [derived from corn], honey [derived from flower nectar], sugar [sugar cane] OR sugar or a vegetable oil, corn oil, sunflower oil, olive oil etc.; see col. 3, lines 44-46) that attracts insects to the glue, wherein the plant based scent being formed from a part of a plant (molasses [derived from sugar of sugar cane], corn grits [derived from corn], honey [derived from flower nectar], sugar [sugar cane] OR sugar derived from sugar cane and oils derived from respective plants), and the attractant is incorporated into the glue or is in contact with the glue (adhesive composition should contain an attractant or bait for the insect to induce the insect to alight upon the insecticidal composition; see col. 3, lines 4-8 OR adhesive 2 contains the bait for insects and in this manner the insects will be drawn to enter the trap and will be ‘trapped’ in the trap by the adhesive once they have entered the trap). It would have been obvious to one of ordinary skill in the art to modify the plant based scent of Gehret such that it is incorporated into the glue or is in contact with the glue in view of Geary or Gang in order to positively draw the targeted insects into contact with the adhesive which will serve to hold and trap the insects and thus kill them.  Gehret does not disclose a tick attractant comprising a plant based scent formed from basil or comprises an essential oil of basil.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  Heo et al. disclose a composition for attracting house dust mites comprising a fragrance to attract mites to a certain place, wherein basil is recognized to at least attract mites (see results in Table 2 under “Basil” in the first column).  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Gehret such that it is formed from basil or comprises an essential oil of basil in view of Geng et al. or Heo et al. in order to lure insect pests such as tea garden/plant insects and insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests or to lure pests such as mites which are attracted to the scent of basil to thereby eliminate the mites.
In regard to claim 58, Gehret discloses the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (only adhesive is used to trap insects).
In regard to claims 59-60, Gehret discloses the support (1) formed from a biodegradable material (recycled paperboard and preferably unbleached sulfate).
In regard to claim 62, Gehret discloses the trap being colored to blend into the environment (unbleached paper is brown in color and the side forming inner surfaces of trap can be darkened; see col. 5, lines 51-60).
In regard to claim 63, Gehret discloses placing a plurality of tick traps (1, 2) around an area so as to provide a tick reduced protection area.
Claim(s) 64, 65, 68, 71, 74, 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gehret 5,572,825 in view of McQueen 4,815,231 or Lee 6,442,889 and Geary 2,911,756 or Gang 5,454,186 and CN 103314938 to Geng et al. or KR 20030026067 to Heo et al. and Geary 2,911,756 or Gang 5,454,186.
In regard to claims 64-65, 71, 74, and 77, Gehret discloses folding a support (blank 46 in Fig. 7) to provide a housing (1) having at least one side opening (8, 18) and inside surfaces defining a protective enclosure (see Figs. 3-4), a glue (7) being on at least one inside surface (16), a tick attractant comprising a plant based scent formed from part of a plant (apple; see col. 2, lines 54-57 and also wooden chip 9 is used in the trap wherein the wood is plant based); placing the housing (1) on a location to trap ticks (see Fig. 5), but does not disclose providing a support constructed to be removably inserted into the housing.  McQueen and Lee disclose a support comprising a housing (12 OR see Fig. 2) having at least one opening (54 OR openings defined between 238, 242, 244, 246, 248); a glue (14, 16 OR 410) on the support, wherein the glue is in the form of a replaceable glue trap (14, 16 OR 410) that can be inserted into a bottom of the housing and removed from the housing (see Fig. 1 and col. 4, lines 11-32 OR see Fig. 4 and col. 2, lines 10-14).  It would have been obvious to one of ordinary skill in the art to modify the method of Gehret such that it comprises the step of providing a support constructed to be removably inserted into the housing in view of McQueen or Lee in order to provide the user with the ability to replace the glue as desired or when the glue is full of insects without having to replace the entire trap.  Also alternatively Gehret does not disclose the tick attractant being incorporated into the glue or being on the glue. Geary and Gang disclose a trap comprising a support (flexible sheet backing 1 OR 5); a glue (normally tacky and pressure sensitive adhesive 6; see col. 2, line 40 to col. 3, line 26 OR 2) on the support; and an attractant comprising a plant based scent (the adhesive composition should contain an attractant or bait for the insect to alight upon the device, and which functions by appearance, odor, taste, wherein the insect attracting composition includes molasses [derived from sugar of sugar cane], corn grits [derived from corn], honey [derived from flower nectar], sugar [sugar cane] OR sugar or a vegetable oil, corn oil, sunflower oil, olive oil etc.; see col. 3, lines 44-46) that attracts insects to the glue, wherein the plant based scent being formed from a part of a plant (molasses [derived from sugar of sugar cane], corn grits [derived from corn], honey [derived from flower nectar], sugar [sugar cane] OR sugar derived from sugar cane and oils derived from respective plants), and the attractant is incorporated into the glue or is in contact with the glue (adhesive composition should contain an attractant or bait for the insect to induce the insect to alight upon the insecticidal composition; see col. 3, lines 4-8 OR adhesive 2 contains the bait for insects and in this manner the insects will be drawn to enter the trap and will be ‘trapped’ in the trap by the adhesive once they have entered the trap).  It would have been obvious to one of ordinary skill in the art to modify the plant based scent of Gehret such that it is incorporated into the glue or is in contact with the glue in view of Geary or Gang in order to positively draw the targeted insects into contact with the adhesive which will serve to hold and trap the insects and thus kill them.  Gehret does not disclose a tick attractant comprising a plant based scent formed from basil or comprises an essential oil of basil.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  Heo et al. disclose a composition for attracting house dust mites comprising a fragrance to attract mites to a certain place, wherein basil is recognized to at least attract mites (see results in Table 2 under “Basil” in the first column).  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Gehret such that it is formed from basil or comprises an essential oil of basil in view of Geng et al. or Heo et al. in order to lure insect pests such as tea garden/plant insects and insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests or to lure pests such as mites which are attracted to the scent of basil to thereby eliminate the mites.
In regard to claim 68, Gehret discloses the trap being free of ingredients that are toxic, poisonous, or harmful to humans or animals (only adhesive is used to trap insects).
Claim(s) 35-37, 39, 40, 47, 49, 54, 55, 58-63, 69-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 and CN 103314938 to Geng et al. or KR 20030026067 to Heo et al.
In regard to claims 35, 54, 55, 69-74, Lingren et al. disclose placing a tick trap (10) at a location to trap ticks (10 capable of trapping ticks and is placed in areas where apple crops are grown), the trap comprising a support (10); a glue (19) on the support, the glue being constructed to trap ticks touching the glue by sticking to the ticks; and an attractant for Codling Moths (see col. 1, line 35 & col. 5, lines 11 -12 & col. 7, lines 12-18 & col. 14, lines 13-22) which is incorporated into the glue or is in contact with the glue (adhesive agent 19 with insect attractant such as bait) which is an insect attractant such as a pheromone, kairomone, food attractant, fragrance, and the like (see col. 7, lines 33-42 & col. 10, lines 44-51), but does not disclose a tick attractant comprising a plant based scent that attracts ticks to the glue, wherein the plant based scent is formed from a part of a plant. Light et al. disclose bisexual attractants and aggregants of codling moths wherein Tables 6-9 show pear or apple extract and the level of attraction for codling moth (see col. 28, lines 37-45 and that any type of traps, baits or lures, or traplike stations, enclosures, platforms, etc., may be used for delivering the formulation of the invention comprising volatile attractants from apple extracts (see col. 31, lines 10-14).  It would have been obvious to one of ordinary skill in the art to modify the tick attractant of Lingren et al. such that it is a plant based which is formed from part of a plant in view of Light et al. in order to provide a known attractant derived from the kairomone/food attractant that is specifically sought by the codling moth.  Lingren et al. and Light et al. disclose a plant based scent formed from part of a plant (apple extract of Light et al.), but does not disclose the plant based scent formed from basil or comprising an essential oil of basil comprising an extract from a part of a basil plant.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  Heo et al. disclose a composition for attracting house dust mites comprising a fragrance to attract mites to a certain place, wherein basil is recognized to at least attract mites (see results in Table 2 under “Basil” in the first column).  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Lingren et al. and Light et al. such that it is formed from basil or comprises an essential oil of basil or comprises an extract from a part of a basil plant in view of Geng et al. or Heo et al. in order to lure insect pests insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests or to lure pests such as mites which are attracted to the scent of basil to thereby eliminate the mites.
In regard to claims 36 and 54, Lingren et al. disclose folding the support to provide a housing (10) having inside surfaces defining a protective enclosure (see Fig. 1, 2, or 4) and at least one side opening (60), the glue (19) being on at least one inside surface (inner surfaces of 12, 14, 16), and the housing placed at a location surface (50) so that ticks walk from the location surface through the side opening (60) directly into the protective enclosure and contact the glue (19).
In regard to claim 37, Lingren et al. disclose the glue (19) present at least one a bottom inside surface (inner surface of 12) at a bottom of the housing (12).
In regard to claim 39, Lingren et al. disclose the support being formed from a biodegradable material (milk carton container stock) and comprises placing the trap in an environment (where apple crops are grown) wherein the trap will be exposed to moisture (see col. 11, lines 16-20) and the trap decomposing when exposed to moisture (cellulose based material of milk carton container stock will degrade in environment).
In regard to claims 40 and 62, Lingren et al. and Light et al. disclose the trap being colored to blend in with the environment (the actual color of the milk carton container stock blends into a surrounding environment having similar colors or where its color does not stand out relative to the surroundings).
In regard to claims 43 and 57, Lingren et al. and Light et al. disclose the plant based scent being formed from part of at least one plant that grows in an area where the trap has been placed (trap is placed where apple crops are grown).
In regard to claims 44 and 56, Lingren et al. and Light et al. disclose the plant based scent being formed from a part of an apple tree (apple extract of Light et al.).
In regard to claim 46, Lingren et al. and Light et al. disclose a plant based scent formed from part of a plant (apple extract of Light et al.), but do not disclose the plant based scent formed from part of a basil plant or comprising an essential oil of basil.  It would have been an obvious matter of design choice to utilize the basil plant as the source of the plant based scent in the trap of Lingren et al. and Light et al. in order to attract insect pests that target and damage basil plants such as white flies, mealy bugs, aphids, Japanese beetles, caterpillars etc. to the trap to thereby eliminate the insect pests.
In regard to claim 47, Lingren et al. disclose the location (50) being in a dwelling (where codling moths live).
In regard to claims 49, 53, 61, and 63, Lingren et al. disclose placing a plurality of traps (traps placed at a density of one trap per 0.75 acres at height of six feet; see col. 13, line 56 to col. 14, line 45) around an area (where apple crops are grown) to provide a tick reduced protection area.
In regard to claim 50, Lingren et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or mammals (there is only internal coating of glue 19).
In regard to claims 51-53 and 59-61, Lingren et al. disclose the support (10) formed from a biodegradable material comprising cellulose (milk carton container stock) and contains a water resistant coating (protective agent 18 such as polyethylene, plastic or wax) so that the trap can be utilized in the environment for at least a week before degrading, and allowing the traps to decompose (milk carton container stock decomposes when exposed to elements).
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 and CN 103314938 to Geng et al. or KR 20030026067 to Heo et al. as applied to claim 36 above, and further in view of Oehlschlager 2013/0111802.
In regard to claim 38, Lingren et al. and Light et al. disclose applying the tick attractant (apple extract of Light et al.; basil of Geng et al. or Heo et al.) to the glue (19 of Lingren et al.), but do not disclose removing the tick attractant from a separate package, but does not disclose removing the tick attractant from a separate package.  Oehlschalger discloses a support (100); a glue (adhesive applied to 110, 120, 160, 170); and an attractant (attractant source 180) which in some embodiments may be shipped and stored in a sealed package made of an impermeable membrane (see paragraph 0062).  It would have been obvious to one of ordinary skill in the art to modify the method of Lingren et al. and Light et al. and Geng et al. or Heo et al. such that it comprises removing the tick attractant from a separate package to be opened by the user in view of Oehlschlager in order to maintain the condition of the attractant and conserve it until the time when the trap is to be deployed.
Claims 39, 50-53, 59-61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 and CN 103314938 to Geng et al. or KR 20030026067 to Heo et al. as applied to claims 35, 36, and 54 above, and further in view of Bette 7,434,351.
Alternatively Lingren et al. and Light et al. do not disclose the support being formed from a biodegradable material.  Bette discloses a trap formed from a biodegradable material (paperboard; see col. 3, line 43-44) comprising cellulose (paperboard) and containing a water resistant coating (poly coating) so that the trap can be utilized in the environment for at least a week before degrading (poly coating allows trap to be designed to operate effectively for one entire mosquito breeding season; see col. 3, lines 40-43). It would have been obvious to one of ordinary skill in the art to modify the support of Lingren et al. and Light et al. such that it is formed from a biodegradable material in view of Bette in order to provide a support which can operate for a sufficient time in order for the trap to be effective yet will break down so as not become a nuisance to the environment after its useful life.
Claims 40, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 and CN 103314938 to Geng et al. or KR 20030026067 to Heo et al. and Bette 7,434,351 as applied to claims 39, 61 above, and further in view of Holder 6,155,002 or Windsor 2008/0052982.
Alternatively Lingren et al. and Light et al. do not disclose the trap being colored to blend in with the environment.  Holder and Windsor disclose a trap (100 OR 202) being colored to blend in with the environment (a camouflaging pattern could be used to help the trap to visually blend into its surroundings; see col. 3, lines 54-57 OR trap may be painted or otherwise treated to camouflage the trap’s presence; see paragraph 0017).  It would have been obvious to one of ordinary skill in the art to modify the trap of Lingren et al. or Light et al. such that it is colored to blend in with the environment in view of Holder or Windsor in order to provide a trap that visually blends into its surroundings or to camouflage the trap’s presence so that it is not an eyesore to users and so that its purpose is not readily evident to others.
Claims 40, 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 and CN 103314938 to Geng et al. or KR 20030026067 to Heo et al. and Bette 7,434,351 as applied to claims 39, 61 above, and further in view of Holder 6,155,002 or Windsor 2008/0052982.
Alternatively Lingren et al., Light et al., and Bette do not disclose the trap being colored to blend in with the environment.  Holder and Windsor disclose a trap (100 OR 202) being colored to blend in with the environment (a camouflaging pattern could be used to help the trap to visually blend into its surroundings; see col. 3, lines 54-57 OR trap may be painted or otherwise treated to camouflage the trap’s presence; see paragraph 0017).  It would have been obvious to one of ordinary skill in the art to modify the trap of Lingren et al., Light et al., and Bette such that it is colored to blend in with the environment in view of Holder or Windsor in order to provide a trap that visually blends into its surroundings or to camouflage the trap’s presence so that it is not an eyesore to users and so that its purpose is not readily evident to others.
Claims 41, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view Light et al. 6,264,939 and CN 103314938 to Geng et al. or KR 20030026067 to Heo et al. as applied to claim 35 above, and further in view of Winkler 8,793,927.
Lingren et al. and Light et al. disclose providing a housing (10) having at least one side opening (60) and inside surfaces defining a protective enclosure (see Figs. 1, 2, 4), the support having the glue (19) thereon within the enclosure, and placing the housing at a location surface (50) so that ticks walk from the location surface through the side opening (60), but do not disclose the support having the glue thereon being constructed to be removably inserted within the protective enclosure.  Winkler discloses a housing (200) having at least one side opening (openings at opposing sides of 200) and inside surfaces defining a protective enclosure (see Fig. 1B), the support (sticky liner 300) having glue thereon being constructed to be removably inserted within the protective enclosure (see Fig. 1B and col. 1, lines 48-62 and col. 2, lines 18-21 and col. 4, lines 11-34).  It would have been obvious to one of ordinary skill in the art to modify the method of Lingren et al. and Light et al. such that the supporting having the glue thereon is constructed to be removably inserted within the protective enclosure in view of Winkler in order to provide the user with the ability to replace the glue as desired or when the glue is full of insects without having to replace the entire trap.
In regard to claim 42, Lingren et al., Light et al., and Winkler disclose the glue (19 of Lingren et al., 300 of Winkler) being at the bottom of the housing (12 of Lingren et al., 240 of Winkler).
Claims 64, 65, 68, 71, 74, 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view of Winkler 8,793,927 and Light et al. 6,264,939 and CN 103314938 to Geng et al. or KR 20030026067 to Heo et al.
In regard to claim 64, Lingren et al. disclose placing a tick trap (10) at a location to trap ticks (10 capable of trapping ticks and is placed in areas where apple crops are grown), the trap comprising a support (10); a glue (19) on the support, the glue being constructed to trap ticks touching the glue by sticking to the ticks; and an attractant for Codling Moths (see col. 1, line 35 & col. 5, lines 11-12 & col. 7, lines 12-18 & col. 14, lines 13-22) which is incorporated into the glue or is in contact with the glue (adhesive agent 19 with insect attractant such as bait) which is an insect attractant such as a pheromone, kairomone, food attractant, fragrance, and the like (see col. 7, lines 33-42 & col. 10, lines 44-51), but do not disclose the support constructed to be removably inserted within the housing.  Winkler discloses a housing (200) having at least one side opening (openings at opposing sides of 200) and inside surfaces defining a protective enclosure (see Fig. 1B), the support (sticky liner 300) having glue thereon being constructed to be removably inserted within the protective enclosure (see Fig. 1B and col. 1, lines 48-62 and col. 2, lines 18-21 and col. 4, lines 11-34).  It would have been obvious to one of ordinary skill in the art to modify the method of Lingren et al. such that the supporting having the glue thereon is constructed to be removably inserted within the protective enclosure in view of Winkler in order to provide the user with the ability to replace the glue as desired or when the glue is full of insects without having to replace the entire trap.  Lingren et al. also do not disclose a tick attractant comprising a plant based scent that attracts ticks to the glue, wherein the plant based scent is formed from a part of a plant.  Light et al. disclose bisexual attractants and aggregants of codling moths wherein Tables 6-9 show pear or apple extract and the level of attraction for codling moth (see col. 28, lines 37-45 and that any type of traps, baits or lures, or traplike stations, enclosures, platforms, etc., may be used for delivering the formulation of the invention comprising volatile attractants from apple extracts (see col. 31, lines 10-14).  It would have been obvious to one of ordinary skill in the art to modify the tick attractant of Lingren et al. such that it is a plant based which is formed from part of a plant in view of Light et al. in order to provide a known attractant derived from the kairomone/food attractant that is specifically sought by the codling moth.  Lingren et al. disclose an attractant for Codling Moths (see col. 1, line 35 & col. 5, lines 11 -12 & col. 7, lines 12-18 & col. 14, lines 13-22) which is incorporated into the glue or is in contact with the glue (adhesive agent 19 with insect attractant such as bait) which is an insect attractant such as a pheromone, kairomone, food attractant, fragrance, and the like (see col. 7, lines 33-42 & col. 10, lines 44-51), but does not disclose a tick attractant comprising a plant based scent that attracts ticks to the glue, wherein the plant based scent is formed from a part of a plant.  Light et al. disclose bisexual attractants and aggregants of codling moths wherein Tables 6-9 show pear or apple extract and the level of attraction for codling moth (see col. 28, lines 37-45 and that any type of traps, baits or lures, or traplike stations, enclosures, platforms, etc., may be used for delivering the formulation of the invention comprising volatile attractants from apple extracts (see col. 31, lines 10-14).  It would have been obvious to one of ordinary skill in the art to modify the tick attractant of Lingren et al. such that it is a plant based which is formed from part of a plant in view of Light et al. in order to provide a known attractant derived from the kairomone/food attractant that is specifically sought by the codling moth.  Lingren et al. and Light et al. disclose a plant based scent formed from part of a plant (apple extract of Light et al.), but do not disclose the plant based scent formed from basil or comprising an essential oil of basil comprising an extract from a part of a basil plant.  Geng et al. disclose an insect trap comprising a band (colored degradable paper 1) having a sticking glue layer (adhesive layer 2) which is formed with a glue region (see Fig. 1) and an insect attractant (insect attracting substance 3) is a vegetable oil (the vegetable oil is clove basil oil [species Ocimum gratissimum], fir oil, clove oil, ginger oil or pine oil; vegetables oils are extracted from their respective plants) or plant volatile e.g. alkene, ketone, aldehyde, ester and benzene, fir oil, clove basil oil or acid methyl ester, and that the trap is for controlling insects such as Liriomyza, whitefly, locust, and thrips.  Heo et al. disclose a composition for attracting house dust mites comprising a fragrance to attract mites to a certain place, wherein basil is recognized to at least attract mites (see results in Table 2 under “Basil” in the first column).  It would have been obvious to one having ordinary skill in the art to modify the plant based scent of Lingren et al. and Light et al. such that it is formed from basil or comprises an essential oil of basil or comprises an extract from a part of a basil plant in view of Geng et al. or Heo et al. in order to lure insect pests insects such as Liriomyza, whitefly, locust, and thrips, etc., that are attracted to and seek out the volatile plant compounds associated with the basil plant so as to thereby trap and eliminate the targeted insect pests or to lure pests such as mites which are attracted to the scent of basil to thereby eliminate the mites.
In regard to claim 65, Lingren et al. and Light et al. disclose applying the plant based scent (apple extract of Light et al.) to the glue (19 of Lingren et al.).
In regard to claim 68, Lingren et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or mammals (there is only internal coating of glue 19).
Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lingren et al. 6,516,558 in view of Winkler 8,793,927 and Light et al. 6,264,939 and CN 103314938 to Geng et al. or KR 20030026067 to Heo et al. as applied to claim 64 above, and further in view of Bette 7,434,351.
Alternatively Lingren et al. disclose the trap being free of ingredients that are toxic, poisonous, or harmful to humans or mammals (there is only internal coating of glue 19), but do not disclose a trap that decomposes.  Bette discloses a trap formed from a biodegradable material (paperboard; see col. 3, line 43-44) comprising cellulose (paperboard) and containing a water resistant coating (poly coating) so that the trap can be utilized in the environment for at least a week before degrading (poly coating allows trap to be designed to operate effectively for one entire mosquito breeding season; see col. 3, lines 40-43).  It would have been obvious to one of ordinary skill in the art to modify the trap of Lingren et al. such that it is formed from a biodegradable material in view of Bette in order to provide a support which can operate for a sufficient time in order for the trap to be effective yet will break down so as not become a nuisance to the environment after its useful life.
Response to Arguments
Applicant's arguments filed 06/09/2022 have been fully considered but they are not persuasive.  
In regard to applicant’s argument that “Claim(s)…rejected…by CN 103314938 to Geng et al. is obviated by the amendment to the claims as set forth above…The claimed invention recites a method of attracting and trapping ticks…Geng discloses methods of attracting and trapping flying insects…”, the Examiner contends that there are no steps in the currently claimed method which are not taught by Geng since there are no steps being recited which are peculiar to or unique to the act of trapping ticks.  Applicant is merely reciting a method of attracting ticks involving the use of a specific type of attractant comprising a plant based scent formed from basil which is clearly taught by Geng et al.  Despite the fact that Geng et al. may be using the basil attractant to catch different insects fails to form any basis for differentiation between the method of Geng et al. and the applicant’s desired invention.  What Geng et al. suggests to one having ordinary skill in the art is that there are other insects that are attracted to a basil attractant and therefore further informs a person of ordinary skill in the art that the attractant used in a trap will dictate what type of insect pests will be attracted to the trap and caught by the adhesive surface of the trap.
In regard to applicant’s argument that “KR 20030026067 (Heo) relates to trapping mites.  Mites consume plants.  No tick attractants are disclosed.”, the Examiner contends that the mites discussed in the Heo et al. reference are stated to be “house dust mites” which are arthropod insects belonging to the arachnid family that consume dandruff and dried skin that fall of from a human body and that the excreta secreted by a mite or the carcass of the mite is decomposed into a fine dust that contains harmful proteins and is dispersed in the air causing it to be easily inhaled into the body of humans and it mixes with dust to become allergens which are the principal cause of allergic asthma.  Therefore the disclosure of Heo et al. lends to the idea that the use of a basil attractant is not solely limited in its use in traps where the attraction of agricultural insects pests is desired as alleged by the applicant, but that instead the basil attractant can also be used to attract insect pests which seek environments where humans exist so as to consume the dandruff and dried skin of the human body.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN W ARK whose telephone number is (571)272-6885. The examiner can normally be reached M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q. Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARREN W ARK/Primary Examiner, Art Unit 3647                                                                                                                                                                                                        



	DWA